The.opinion of the Court was drawn up by
Shepley J.
The question to be tried was, whether the goods replevied were obtained of the plaintiffs by Kelley Jewell by false representations, with intent to defraud them.
The depositions contain certain representations, said to be false, 'made about the same time to other dealers in Boston, of whom they obtained goods. .To prove, that they made false representations to others and thereby obtained goods, does not prove, that they made the same, or similar ones to the plaintiffs. But the testimony might satisfy a jury, that they had at that time formed a design to obtain goods fraudulently by such means. And proof of such a design being made, the jury might more satisfactorily judge of the other circumstances, and of the direct testimony, tending to prove, that they obtained goods of the plaintiffs in the manner alleged. If such a purpose of defrauding as they should find opportunity, should be proved upon them, they cannot complain, that the effect is to cast suspicion upon all their contracts of purchase, while it may be reasonably supposed to operate. The defendant *344claiming only by a process of attachment, can hold only what of right belonged to them. To make it appear probable, that the sale or purchase in question was fraudulent, testimony that the grantor or purchaser about the same time made like fraudulent sales o.r purchases, in dealing with others, has been admitted. Gardner v. Preston, 2 Day, 205 ; Allison v. Matthieu, 3 Johns. R. 235; Foster v. Hall, 12 Pick. 89; Rowley v. Bigelow, idem. 307; M'Kenney v. Dingley, 4 Greenl. 72; Howe v. Reed, 3 Fairf. 515.
The testimony in most of those cases appears to have been received to prove a formed design to commit frauds in that manner; and to authorize the jury to make use of such proved design as a circumstance, from which, connected with other proof, they might infer that it was acted upon in making the contract under investigation. And for this purpose the depositions, except those parts which may be liable to objection for other reasons, may be admitted.